Citation Nr: 1759225	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971, including service in the Republic of Vietnam during which he earned the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript has been associated with the claims file.  In May 2011 and May 2013, the Board remanded the case for additional development. 

In June 2014, the Board issued a decision granting a 50 percent disability rating, but no higher, for PTSD.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in April 2015 approving a joint motion for partial remand (JMPR) by the Veteran and the VA Office of General Counsel (herein after "the parties").  

In October 2015, the Board issued a decision that continued the 50 percent disability rating for PTSD.  The Veteran again appealed that decision to the Court, which issued a Memorandum Decision in April 2017 that vacated the Board's October 2015 decision, and remanded the matter for further proceedings.

The appeal is presently before the Board for action consistent with the findings contained in the Memorandum Decision.  

Finally, relevant to the TDIU issue, in October 2015, the Board remanded the issue in order for the RO to provide the Veteran a statement of the case (SOC).  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was issued in March 2016, and the Veteran submitted a timely substantive appeal in April 2016.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas.

2.  It is reasonably shown that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a grant of TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

VA has certain notice and assistance obligations owed claimants for benefits as set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Since his claim was for service connection and that was granted, the claim has been more than substantiated, it has been proven; thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claim.  VA examinations were conducted in January 2007 and July 2011.  These examination reports are adequate in relationship to the Veteran's PTSD claim as they are based upon consideration of the Veteran's prior medical history and examinations; describe the service-connected disability in sufficient detail such that the Board's evaluation is a fully informed one; and contain reasoned explanations.  

The Veteran was also afforded the opportunity to testify before the Board in support of his claim.  A transcript of his March 2011 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the increased rating issue claim that is on appeal.  The undersigned focused on what was needed to substantiate the Veteran's claim and sought to identify any further evidence that might be available to support his claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to the Board).  

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  PTSD

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Veteran's PTSD is rated 50 percent disabling.  He contends that his PTSD is more severe than the currently assigned rating and that he is entitled to a higher initial rating.  Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of 70 percent throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, separate ratings can be assigned for different periods of time when the facts warrant, ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2017).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2017).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board notes that the Court has recently provided direction on the interpretation and the application of the factors for evaluation of the several ratings in § 4.130 in Bankhead v. Shulkin, 29 Vet. App. 10 (2017). 

In now looking to the Court's points in Bankhead for guidance, the Board cannot confine its analysis only to identifying the presence of certain symptoms to determine the appropriate rating in 38 C.F.R. § 4.130, but also must draw fact-based conclusions as to whether those symptoms have caused the level of occupational and social impairment associated with a particular disability rating.  Bankhead at 14.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Indeed, the Board acknowledges that the presence of suicidal ideation alone conceivably might cause occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  Bankhead at 19. 

Therefore, in evaluating symptoms and signs to determine their effect on the level of occupational and social impairment in order to arrive at an appropriate disability rating, the Board will look to their severity, frequency and duration; consider their impact as a whole; and make a quantitative assessment accordingly.  Bankhead at 26-27.  See also Vazquez-Claudio, 713 F.3d at 115-17.  See generally Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is non-exhaustive, meaning that VA is not required to find the presence of all, most or even some of the enumerated symptoms to assign a particular evaluation.  Bankhead at 13-14.  See also Vazquez-Claudio, 713 F.3d at 115; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Board will look to the record for those symptoms which do appear and assess their frequency, severity and duration.

The Veteran submitted his claim for service connection for PTSD in August 2006.  

During the January 2007 VA examination, the Veteran's PTSD symptoms included insomnia, recurrent and intrusive distressing recollections of the stressful events, efforts to avoid thoughts, feelings, or conversations associated with the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, restricted range of affect, and a sense of foreshortened future.  The psychiatric examination revealed lethargic psychomotor activity, slow speech, constricted affect, depressed mood, homicidal and suicidal thoughts, and mild impairment with recent and immediate memory.  

The examiner noted that the Veteran had married for a second time.  He had problems with his children from his first marriage.  Apart from the Veteran's attendance at church, he was socially isolated.  The Veteran avoided crowds.  He was dependent on his wife to handle many responsibilities.  The Veteran reported problems with activities of daily living, including performing household chores, shopping, dressing and undressing, traveling, driving, and performing recreational activities.  The examiner diagnosed PTSD and major depression, and assigned a GAF score of 50.  The examiner opined that the Veteran's depression was secondary to his PTSD.  Further, the examiner opined that the Veteran's PTSD resulted in deficiencies in most areas, including thinking, family relations, work, and mood.  

In his substantive appeal, the Veteran stated that he suffered from persistent delusions, hallucinations, panic attacks, depression, avoidance of crowds, and isolation.  During the March 2011 Board hearing, the Veteran testified that he had trouble concentrating, was forgetful, isolated himself from others, experienced panic attacks, and had thoughts of harming himself. 

During the July 2011 VA examination, the examiner noted that the Veteran was taking an anti-depressant and medication to control nightmares.  The Veteran reported that he suffers from irritability and does not like to be around a lot of people.  Consequently, he isolated himself in his own home.  Further, he reported that he had a problematic relationship with his wife.  He stated that he did, however, attend church weekly and reported that he gets along with others in his church.  

The psychiatric examination revealed a dysphoric mood, and attention disturbance. The Veteran's symptoms included occasionally hearing voices, recurrent and intrusive distressing recollections of the event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, feeling detached or estranged from others, restricted range of affect, difficulty falling or staying asleep, and irritability or outbursts of anger.  The examiner diagnosed PTSD and assigned a GAF score of 57. The examiner indicated that the Veteran's PTSD signs and symptoms were transient or mild and that during times of stress, he may have mildly increased difficulty in focusing.  

VA treatment records from 2011 to 2013 documents that the Veteran's PTSD symptoms included sadness, anxiety, irritability, hypervigilance, flashbacks, depression, isolation, paranoid ideations, nightmares, intrusive thoughts, distrust, sleep disturbances, panic attacks, difficulty concentrating, and anger control problems. 

April 2013 and 2014 social work psychosocial assessments noted that the Veteran reported panic attacks, depression, mood swings, nightmares, daily depression, and loss of interest in some things, including hygiene.  He stated that he sometimes goes 3 to 4 days without showering.  Additionally, the Veteran reported irritability, social isolation, sleep impairment, difficulty concentrating, and once or twice a week experiencing suicidal and homicidal thoughts. 

In May 2015, the Veteran underwent a private psychological examination.  The examiner reviewed the Veteran's claims file, administered a battery of psychological tests and interviewed the Veteran's wife.  Mental status examination revealed high levels of anxiety, depression, and alienation from others.  The Veteran reported symptoms of nightmares, flashbacks, startle response, hypervigilance, anxiety, and depression.  One psychological test showed that the Veteran was severely or totally impaired in most areas of functioning as a result of physical or mental symptoms or both.  The examiner concluded that the Veteran suffered from severe occupational and social impairment with panic attacks and poor concentration.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The diagnoses were PTSD, panic attacks, depressive disorder, and history of alcohol abuse. 
Evaluating the evidence in light of the above rating criteria reflects that the Veteran's symptoms more nearly approximate a severity in occupational and social functioning akin to that contemplated by the higher 70 and percent evaluations.  The record reflects irritability, anger outbursts, disturbances in mood, daily anxiety and panic attacks, continuous depression, some delusions, and thoughts of suicide.  The examiners even indicated the effects of the PTSD resulted in the Veteran being unable to perform activities of daily living and that he needed to rely on his wife to handle his many responsibilities.  Additionally, the record reflects he had some difficulty expressing himself and relating to others, and he isolates himself.  Resolving all doubt in the Veteran's favor the Board finds that such impairment warrants a 70 percent disability rating for the entire appeal period.

Consideration has been given to assigning the next higher and maximum disability evaluation of 100 percent for the Veteran's PTSD for the period on appeal.  The record does not reflect that his symptoms are of such frequency and severity to result in total occupational and social impairment.  Indeed, most of his documented symptoms (e.g., sleep disturbances, irritability or outbursts of anger avoidance, hypervigilance, and impairment of short and long term memory, thoughts of suicide) are specifically included in the criteria for a 50 or 70 percent evaluation.  Total occupational and social impairment, which generally requires symptoms severe enough to distort the individual's perception of reality, is not shown by the record. 

Furthermore, VA examiners, as well as the May 2015 private examiner indicate the Veteran's symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood; which warrant a 70 percent disability rating.  Thus, the Veteran's symptomatology does not equate to total occupational and social impairment.

II.  TDIU

On the Veteran's application for TDIU received in September 2013, the Veteran contends that his PTSD prevents him from securing or following a substantially gainful occupation.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. §  1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350   (Fed. Cir. 2013). 

As this Board increases the Veteran's disability rating for PTSD to 70 percent, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16 (a).

In his January 2007 VA examination, the VA examiner indicated the Veteran's PTSD symptoms result in deficiencies in most areas to include work.  It was noted he was not currently employed. 

The Veteran's private physician noted the Veteran's difficulty securing and following gainful employment in the May 2015 PTSD evaluation, stating, the Veteran has severe occupational impairment due to his PTSD, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner indicated that it was reasonable that the PTSD prevents the Veteran from establishing and maintaining gainful employment for the entire appeal period.

The Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49  . Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Based on the VA examination; as well as the May 2015 private evaluation, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU.  The overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD precludes him from performing the mental requirements of employment.


ORDER

For the entire appeal period, a rating of 70 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a TDIU is granted.






______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


